DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 14-19 are pending in the application. No newly canceled or added claims are presented. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2014/0096320 hereinafter referred to as W1 (Wilson) in view of US Patent Publication US2005/0196075A1 hereinafter referred to as Heidel. Wilson discloses a crib shield system 60, 70, suitable for use with a crib 10, wherein the crib shield system comprises: a breathable mesh body portion 60, 70; wherein the breathable mesh body portion occupies approximately 50% or more of the surface area of the crib shield system (see fig. 1-4 & 8); wherein the breathable mesh body portion comprises not more than one first mesh type material layer 72, the mesh-type material layer comprising  a first woven portion 72 with a first size of openings too small to permit an infant to insert a finger or toe . 
Heidel teaches a breathable mesh body 36 comprises not more than one first mesh type material layer 36, the mesh-type material layer comprising  a first woven portion 38 with a first size of openings too small to permit an infant to insert a finger or toe there through (see fig. 3) and a second woven portion 42, with a second size of openings too small to permit an infant to insert a finger or toe there through. It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the mesh layer of Wilson with a mesh layer as taught by Heidel for the purpose of improving the strength of the mesh body while promoting high air permeability. Such a modification would yield expected results.  
 W1 discloses the claimed invention except for wherein the first mesh-type material has a suffocation resistance level less than about 15cm H2O.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the openings in the mesh so the first mesh-type material has a suffocation resistance level less than about 15cm H2O, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Such a rating would be achieved by selection of the mesh-type material, the spacing of the openings and opening size in the mesh-type material. 
Re-Claim 2
W1 as modified above discloses, 
wherein the first woven portion of the first size of openings is integrated with the second woven portion of the second size of openings.
Re-Claim 3

wherein the first woven portion of the first size of openings and the second woven portion of the second size of openings are integrated together by weaving 44.
Re-Claim 4
W1 as modified above discloses, 
wherein the mesh-type material comprises a third woven portion 44 with a third size of openings.
Re-Claim 5
W1 as modified above discloses, 
wherein the mesh-type material comprises a front substructure 38, a back substructure 42, and a pile substructure 44.
Re-Claim 6
W1 as modified above discloses, 
wherein the pile substructure is integrated with at least one of the front substructure or back substructure.
Re-Claim 7
W1 as modified above discloses, 
a crib shield system 70, 60, suitable for use with a crib 10, wherein the crib shield system comprises: a mesh body portion 70, 60, comprising a first mesh-type material layer 76 and a second mesh-type material layer 80; wherein the breathable mesh body portion occupies approximately 50% or more of the surface area of the crib shield system; wherein the first mesh-type material comprise a single layer (see fig. 1-4 & 8) formed by a first woven portion 38 with a first size of opening too small to permit an infant to insert a finger or toe there through; a second woven portion 42 with a second size of opening too small to permit an infant to insert a 

Re-Claim 8
W1 as modified above discloses, 
wherein the first woven portion and the second woven portion are configured to be substantially the same height and length; wherein the first mesh layer and the second mesh layer are configured to be secured together to form a single panel (see fig. 2 & 5), and wherein both the first mesh layer and second mesh layer comprise openings too small to permit an infant to insert a finger or toe there through.
Re-Claim 9
W1 as modified above discloses, 
wherein the mesh body portion further comprises a third woven portion 82.
Re-Claim 10
W1 as modified above discloses, 
wherein the third woven portion comprises a mesh comprising at least one weave pattern different from the first woven portion and the second woven portion (see fig. 9).
Re-Claim 14
W1 as modified above discloses, 
wherein the first mesh layer and second mesh layer of the mesh-type material are quilt together along at least two integration seams crossing the mesh body portion; wherein the at 
Re-Claim 15
W1 as modified above discloses, 
wherein the at least two integration seams are generally linear and create a lattice pattern on the mesh body portion (see fig. 8 & 9 and paragraph 0066). 
Re-Claim 16
W1 as modified above discloses, 
wherein the first woven portion has a different fabric weave compared with the second woven portion (such a limitation would be inherent in the apparatus, the mesh portions have different spacing which would require different weave to create).  
Re-Claim 17
W1 as modified above discloses, 
a crib shield system 70, 60, suitable for use with a crib 10, wherein the crib shield system comprises: a mesh body portion 70, 60, comprising a single layer of breathable mesh-type material 70, 60; wherein the breathable mesh body portion occupies approximately 50% or more of the surface area of the crib shield system; wherein the breathable mesh-type material comprise a front substructure 72, 76, a middle substructure 78, and a back substructure 80; wherein the front substructure has a first size of openings too small to permit an infant to insert a finger or toe there through (see fig. 7 and paragraph 0020, 0032, 0060) and the back substructure has a second size of openings too small to permit an infant to insert a finger or toe there through (see fig. 7); wherein the breathable mesh-type material is at least partially transparent (such a limitation would be inherent in the apparatus, the mesh is known for being 
Re-Claim 18
W1 as modified above discloses, 
wherein the middle substructure is integrated with at least one of the front substructure of back substructure. 
Re-Claim 19
W1 as modified above discloses, 
wherein the middle substructure is a pile substructure 78. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any grounds applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IFEOLU A ADEBOYEJO/
Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673